358 U.S. 904
79 S. Ct. 233
3 L. Ed. 2d 227
Joel ROSENBERG, petitioner,v.UNITED STATES of America.
No. 451.
Supreme Court of the United States
December 8, 1958

Mr. Bernard Tompkins, for petitioner.


1
Solicitor General Rankin, Assistant Attorney General Anderson, Beatrice Rosenberg and Mr. Kirby W. Patterson, for the United States.


2
Petition for writ of certiorari to the United States Court of Appeals for the Third Circuit granted limited to question 1 presented by the petition for the writ which reads as follows:


3
'I. Is the rule of this Court in Jencks v. United States, 1957, 353 U.S. 657, 77 S. Ct. 1007, 1 L. Ed. 2d 1103, a rule of mere procedure, or does it involve a defendant's constitutional rights? May a clear violation of this rule be harmless error? May the conceded error of a trial court in withholding from defense counsel prior statements of principal Government witnesses be excused because a Circuit Court finds that the defense was not hampered in cross-examination of those witnesses? Is it proper for a Circuit Court to determine what use defense counsel might have made of statements erroneously withheld?'


4
Case transferred to the summary calendar and assigned for argument immediately following No. 471.